18-11618-smb   Doc 25   Filed 01/09/19    Entered 01/09/19 15:09:25   Main Document
                                         Pg 1 of 6
18-11618-smb   Doc 25   Filed 01/09/19    Entered 01/09/19 15:09:25   Main Document
                                         Pg 2 of 6
18-11618-smb   Doc 25   Filed 01/09/19    Entered 01/09/19 15:09:25   Main Document
                                         Pg 3 of 6
18-11618-smb   Doc 25   Filed 01/09/19    Entered 01/09/19 15:09:25   Main Document
                                         Pg 4 of 6
18-11618-smb   Doc 25   Filed 01/09/19    Entered 01/09/19 15:09:25   Main Document
                                         Pg 5 of 6
18-11618-smb   Doc 25   Filed 01/09/19    Entered 01/09/19 15:09:25   Main Document
                                         Pg 6 of 6
